Citation Nr: 9915302	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Whether the veteran's medical expenses may be considered for 
the 1997 calendar year in the payment of pension benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's original claim for pension benefits was 
received in October 1991.  

3.  By a March 1992 rating decision, the veteran was 
determined to be permanently and totally disabled for pension 
purposes.  

4.  An April 1992 letter informed the veteran of the approval 
of his claim for improved disability pension.  

5.  By a letter dated in June 1996, the RO advised the 
veteran it proposed to terminate his pension effective 
January 1, 1995, based on evidence showing that the veteran 
had excessive income family income.  

6.  A September 1996 computer generated compensation and 
pension award letter reflects the termination of benefits 
effective January 1, 1995.  

7.  In March 1998, the veteran submitted a claim for payment 
of pension benefits with consideration of medical expenses 
for the 1997 calendar year.   


CONCLUSION OF LAW

Payment of pension benefits with consideration of medical 
expenses for the 1997 calendar year is not warranted.  
38 U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.660 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred various medical 
expenses during the 1997 calendar year.  He has requested 
consideration of those expenses for that 12-month period.  

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid. Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes. In pension claims 
subject to Sec. 3.252(b) or Sec. 3.274 and in compensation 
claims subject to § 3.250(a)(2), notice must be furnished of 
any material increase in corpus of the estate or net worth.  
38 C.F.R. § 3.660.  

Where pension or dependency and indemnity compensation was 
not paid for a particular 12-month annualization period 
because the claim was disallowed, an award was deferred under 
Sec. 3.260(b) or Sec. 3.271(f), payments were discontinued or 
made at a lower rate based on anticipated or actual income, 
benefits otherwise payable may be authorized commencing the 
first of a 12-month annualization period as provided in this 
paragraph.  In all other cases, benefits may not be 
authorized for any period prior to the date of receipt of a 
new claim.  Where payments were not made or were made at a 
lower rate because of anticipated income, pension or 
dependency and indemnity compensation may be awarded or 
increased in accordance with the facts found but not earlier 
than the beginning of the appropriate 12-month annualization 
period if satisfactory evidence is received within the same 
or the next calendar year.(Authority: 38 U.S.C. 5110(h)).  
Where the claimant's actual income did not permit payment, or 
payment was made at a lower rate, for a given 12-month 
annualization period, pension or dependency and indemnity 
compensation may be awarded or increased, effective the 
beginning of the next 12-month annualization period, if 
satisfactory evidence is received within that period.  
38 C.F.R. § 3.660(b).  

In the veteran's case, the original claim for pension 
benefits was received in October 1991.  By a March 1992 
rating decision, the RO found that the veteran was 
permanently and totally disabled for pension purposes.  An 
April 1992 letter informed the veteran of the approval of his 
claim for improved disability pension.  By a letter dated in 
June 1996, the RO advised the veteran it proposed to 
terminate his pension effective January 1, 1995, based on 
evidence showing that the veteran had excessive income family 
income.  The veteran was also advised of his right to submit 
additional evidence within a 60 day period, his right to a 
hearing and his right to receive due process of law.  

The veteran was advised in addition that income considered 
included Social Security received by him in the amount of 
$228 from January 1995 and $234 from December 1995.  Also 
counted was the veteran's spouse's Social Security in the 
amount of $390.10 from January 1995 and $399.50 from December 
1995.  Finally, retirement benefits in the amount of $473.62 
received by the veteran's spouse were counted.  The RO 
allowed unreimbursed medical expenses in the amount of $1703 
from January 1995 to January 1996.  Thus, benefits were 
terminated based on a finding of excessive income.  

A June 1996 computer generated compensation and pension award 
letter notified the veteran that his benefits had been 
terminated, effective January 1, 1995.  In March 1998, the 
veteran submitted a claim for payment of pension benefits 
with consideration of his unreimbursed medical expenses for 
the calendar year of 1997 in the amount of $528.42.  

In order to prevail, the veteran must have submitted 
additional evidence of his entitlement during the initial 
period or the following 12-month period.  The veteran did not 
provide this type of evidence, and as a consequence, the 
benefits were terminated.  During the 12-month annualization 
period for which unreimbursed medical expenses were claimed, 
there was no entitlement for pension established.  The 
veteran is advised that once he can establish his entitlement 
to payments, unreimbursed medical expenses may be considered 
from the date of his reopened claim, not prior thereto.  In 
view of the foregoing, the veteran's claim has no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to payment of pension benefits with consideration 
of unreimbursed medical expenses for the calendar year of 
1997 is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

